     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 1 of 7 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Amber Ross
7
                                     UNITED STATES DISTRICT COURT
8

9                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10
                                                  CASE NO. 2:19-05760
11
     Amber Ross,
12
                               Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                   1. Violation of the Rosenthal Fair Debt
                                                        Collection Practices Act
15   Discover Bank,                                  2. Violation of the Telephone Consumer
                                                        Protection Act
16                             Defendant.
17

18          COMES NOW Plaintiff Amber Ross, an individual, based on information and belief, to
19   allege as follows:
20                                          INTRODUCTION
21      1. This is an action for damages brought by an individual consumer for Defendant’s violation
22   of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
23   “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
24   practices and for violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
25   (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
26   to consumers.
27      2. Plaintiff brings this action against Defendant Discover Bank (hereinafter “Discover”) for
28   its abusive and outrageous conduct in connection with debt collection activity.
                                                     1
     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 2 of 7 Page ID #:2




1        3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
2    and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
3
            dependent upon the collection of just and owing debts. Unfair or deceptive
4           collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
5           credit to consumers.
6
              (2) There is need to ensure that debt collectors and debtors exercise their
7             responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
8

9
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
10            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
11
         4. While many violations are described below with specificity, this Complaint alleges
12
     violations of the statutes cited in their entirety.
13
         5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
14
     privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
15
     a choice as to how corporate entities may contact them and to prevent the nuisance associated with
16
     automated or prerecorded calls.
17
                                        JURISDICTION & VENUE
18
     6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
19
     227.
20
     7. This venue is proper pursuant to 28 U.S.C. §1391(b).
21
                                        GENERAL ALLEGATIONS
22

23       8.    Plaintiff Amber Ross (hereinafter “Plaintiff”) is an individual residing in the state of
24   California, and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
25       9.    At all relevant times herein, Defendant Discover engaged, by the use of mail, email, and
26   telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as defined by

27   Cal. Civ. Code §1788.2(f).

28

                                                           2
     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 3 of 7 Page ID #:3




1        10. At all relevant times, Defendant Discover acted as a “debt collector” within the meaning
2    of Cal. Civ. Code §1788.2(c)
3        11. Plaintiff had an unsecured credit account with Discover Bank that was opened in
4    approximately October of 2016.
5        12. The loan Plaintiff took from Defendant Discover was extended primarily for personal,
6    family or household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil
7    Code § 1788.2(d) of the Rosenthal Act.
8        13. Defendant Discover has been attempting to collect on a debt that originated from monetary
9    credit that was extended primarily for personal, family, or household purposes, and was therefore
10   a “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the
11   Rosenthal Act.
12       14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant
13   Discover arising from what Plaintiff is informed and believes was a consumer credit transaction,
14   the money allegedly owed was a “consumer debt” within the meaning of California Civil Code §
15   1788.2(f) of the Rosenthal Act.
16       15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
17   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
18   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
19   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
20   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
21   Act.
22       16. Plaintiff’s account was an unsecured credit card and Plaintiff began making payments on
23   the account.
24       17. Plaintiff’s payment on the account continued for several years before she became
25   financially unable to continue with the monthly payment.
26       18. Plaintiff retained counsel to assist in dealing with Discover debt and to seek some type of
27   financial relief.
28

                                                      3
     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 4 of 7 Page ID #:4




1         19. Counsel for Plaintiff sent Defendant Discover a letter confirming representation of
2    Plaintiff, stating that Defendant was to no longer contact Plaintiff directly and that all
3    calls/letters/collection efforts were to no longer be directed at Plaintiff.
4         20. Counsel for Plaintiff sent the letter of representation to Discover on or about May 18,
5    2019.
6         21. Plaintiff informed Discover that she was revoking her consent, if it was ever previously
7    given, to be called on her telephone in May of 2019.
8         22. Defendant received Plaintiff’s revocation letter on May 28, 2019. At that time Defendant
9    was also aware that Plaintiff had retained counsel and that it was to no longer contact Plaintiff
10   regarding the Discover account.
11        23. Plaintiff denies she ever gave his express consent to be contacted on her cellular telephone
12   by automatic dialing machines and pre-recorded messages.
13        24. Plaintiff believes an ATDS was used by Defendant due to the high number of calls that
14   were received on Plaintiff’s cellular telephone.
15        25. Plaintiff believes that once a call was received the ATDS transferred the call to a live
16   person.
17        26. Defendant Discover continued to contact Plaintiff between approximately June 1, 2019 –
18   at least June 12, 2019; the type of contact was through phone calls to Plaintiff on her cellular
19   telephone.
20        27. Despite notice being sent Defendant continued to contact Plaintiff on her cellular
21   telephone regarding collection of his outstanding debt.
22        28. Plaintiff was contacted frequently regarding non-payment of the debt owed to Discover
23   despite Discover being notified that Plaintiff had retained counsel to deal specifically with the debt
24   owed to Discover.
25        29. Discover’s calls were frequent in nature and continued despite receiving written
26   confirmation that Plaintiff was represented by an attorney.
27   //
28   //

                                                        4
     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 5 of 7 Page ID #:5



                                          FIRST CAUSE OF ACTION
1
                                          (Violation of the Rosenthal Act)
2                                        (Cal. Civ. Code §§ 1788-1788.32)
                                           (Against Defendant Discover)
3

4        30. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
5    above as though fully set forth herein.
6        31. Plaintiff provided written notice that she was represented by an attorney by sending
7    Defendant a letter with the name, address, and contact information of her attorney and informed
8    Defendant that she was represented.
9        32. Defendant continued to call and attempt to make contact with Plaintiff despite receiving
10   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal
11   with the debt that was owed to Defendant.
12       33. The calls and communications made by Defendant to Plaintiff were not related to
13   statements of Plaintiff’s account and were attempts to collect a debt.
14       34. Plaintiff received frequent calls from Discover from at least June 1, 2019 – June 12, 2019.
15       35. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed
16   that Plaintiff had retained an attorney.
17       36. Defendant received notice regarding Plaintiff’s retention of counsel but continued to
18   contact Plaintiff.
19                                   SECOND CAUSE OF ACTION
                                             (Violation of the TCPA)
20                                               (47 USC § 227)
                                               (Against Discover)
21
         37. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above
22
     as though fully set forth herein.
23
         38. Since at least June of 2019 Defendant started calling Plaintiff’s cellular telephone
24
     requesting that payment be made on the accounts Plaintiff held with Defendant.
25
         39. Plaintiff informed Defendant that she was revoking consent to be contacted by Discover in
26
     May of 2019.
27

28

                                                         5
     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 6 of 7 Page ID #:6




1       40. Discover continued to call Plaintiff frequently since Plaintiff withdrew her consent to be

2    contacted by an automatic dialing machine.
3       41. Defendant would contact Plaintiff frequently regarding payment on the accounts.

4       42. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

5    the collection messages without Plaintiff’s prior express consent.
6       43. Defendant contacted Plaintiff on at least twenty (20) separate occasions after Plaintiff

7    informed Defendant she did not wish to be contacted on her cellular telephone and withdrew any
8    prior consent that may have been given.
9       44. The calls placed by Discover were relentless and caused significant mental anguish and

10   emotional pain to Plaintiff.
11      45. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”

12   as defined by 47 U.S.C. §227(a)(1).
13      46. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency

14   purposed as defined by 47 U.S.C. §227(b)(1)(B).
15      47. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).

16                                      PRAYER FOR RELIEF
17   WHEREFORE, Plaintiff prays for judgment as follows:
18
                a. An award of actual damages pursuant to California Civil Code §1788.30(a), as
19
                    will be proven at trial, which are cumulative and in addition to all other
20
                    remedies provided for in any other cause of action pursuant to California Civil
21
                    Code §1788.32.
22
                b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
23
                    §1788.30(b), which are cumulative and in addition to all other remedies
24                  provided for in California Civil Code §1788.32; and
25              c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal.
26                  Civ. Code §1788.30(c).
27              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.

28
                    §227(b)(3)(C) for each and every violation.

                                                      6
     Case 2:19-cv-05760-ODW-AFM Document 1 Filed 07/02/19 Page 7 of 7 Page ID #:7



               e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
1
                   in the future.
2
               f. Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in an
3
                   amount to be proven at trial.
4
                                                          Gale, Angelo, Johnson, & Pruett, P.C.
5
     Dated: July 2, 2019                           By:    /s/ Elliot Gale
6                                                         Elliot Gale
7
                                                          Joe Angelo
                                                          Attorneys for Plaintiff
8
                                    DEMAND FOR JURY TRIAL
9

10
            Plaintiff hereby demands trial of this matter by jury.

11
                                                          Gale, Angelo, Johnson, & Pruett, P.C.

12   Dated: July 2, 2019                                  /s/ Elliot Gale
                                                          Elliot Gale
13
                                                          Joe Angelo
14                                                        Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      7
